DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2022 has been entered.

Status
	Applicant’s reply dated 08 September 2022 to the previous Office action dated 10 May 2022 is acknowledged. Pursuant to amendments therein, claims 1-10 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
	The double patenting rejection made in the previous Office action is modified in view of applicant’s claim amendments and is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the access site" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution such limitation is interpreted herein as referring to “an access site”.  Claims 2-10 are rejected as depending on claim 1 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan et al. (US 2013/0110025 A1; published 02 May 2013; of record) in view of Lo et al. (US 2013/0344131 A1; published 26 December 2013; of record).
	Donnellan et al. discloses a wound dressing device for use with a transcutaneous medical device such as a cannula or a catheter comprising a polyurethane matrix with chlorhexidine di-gluconate and a polyanhydroglucuronic salt contained in the polymer matrix (abstract; claim 1), wherein the dressing device is a flexible hydrophilic polyurethane matrix (paragraph [0008]; claim 1), wherein the chlorhexidine di-gluconate (i.e., chlorhexidine gluconate) is incorporated therein as an antimicrobial agent (paragraph [0037]; claim 1), wherein the polyanhydroglucuronic acid/salt is incorporated into the polymeric base material as a haemostatic agent (paragraph [0037]; claim 1), wherein the device contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter (i.e., an amount to achieve a haemostatic effect) (paragraph [0021]; claim 1), wherein an example of a prepared formulation contains 15 wt% polyanhydroglucuronic acid, 15 wt% chlorhexidine di-gluconate, and remainder 70 wt% polyurethane (Example 1 Table 1), wherein a skin contacting side of the device may contain an adhesive compound to keep the device affixed to a site (paragraph [0016]; claim 9), wherein the dressing device has an aperture for reception of a medical device such as a cannula or a catheter (paragraph [0014]; claim 7; Fig. 8(a) though 8(h)), wherein the aperture is circular (i.e., circular opening has a contour that conforms exactly to an outer circular shape of a catheter) (paragraph [0017]; claim 10; Fig. 8(a) through 8(c), 8(g), 8(h)).
Donnellan et al. does not disclose kaolin as the haemostatic agent or that the haemostatic agent is located on (i.e., external to) the matrix as claimed.
Lo et al. discloses hemostatic wound bandages/dressings devices (paragraph [0002]) wherein kaolin is a hemostatic material disposed thereon (abstract) wherein the hemostatic material is disposed on and/or in a substrate of the device and bound thereto in a hemostatically effective amount (paragraph [0009]) to accelerate clotting (paragraph [0010]) wherein the substrate is a sponge/foam matrix (paragraphs [0015], [0086]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Lo et al. by substituting the kaolin of Lo et al. for the polyanhydroglucuronic acid/salt in the dressing of Donnellan et al. as discussed above, such as in the example formulation discussed above, thus resulting in 15 wt% kaolin and 15 wt% chlorhexidine gluconate and remainder 70 wt% hydrophilic flexible polyurethane foam therein, and also by disposing at least part of the kaolin in a hemostatically effective amount on (i.e., external to) the matrix as suggested by Lo et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because polyanhydroglucuronic acid/salt and kaolin are both haemostatic agents known for use in wound dressings, and it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II), and also because it is known in the art from Lo et al. that hemostatic material such as kaolin is suitable for placement on and/or in a wound dressing matrix to accelerate clotting, and art recognized suitability for an intended purpose supports a prima facie obviousness determination per MPEP 2144.07.
Regarding the claimed recitation of “wherein the dressing is positioned at the access site such that a skin contacting surface of the dressing contacts a skin and at least a portion of the dressing is in contact with an opening in the skin”, such is a recitation of an intended use of the claimed system, and a broadest reasonable interpretation of such system only requires structure for performing the use but does not require actually performing such use (see, e.g., MPEP 2111.04(II)).  Thus, such instantly claimed recitation merely requires that the dressing have a surface suitable for contacting skin, including an opening in the skin, and the dressing of Donnellan et al. in view of Lo et al. as discussed above has a skin contacting side as discussed above and thus has a surface suitable for contacting skin.  Moreover, the dressing of Donnellan et al. in view of Lo et al. as discussed above contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter, which requires such dressing with haemostatic agent to be placed at the insertion site of the catheter to achieve such control of bleeding, which means the dressing is placed such that it contacts the opening in the skin having such bleeding in order to control such bleeding, and thus the dressing of Donnellan et al. in view of Lo et al. as discussed above is placed in contact with an opening in the skin in order to control bleeding from such skin opening, and necessarily has a surface capable of being so placed.
Regarding claims 9-10, as discussed above, the skin contacting side of the device of Donnellan et al. has adhesive compound to keep the device affixed to a site, and since the skin contacting side has the aperture/opening therein, the adhesive compound is also a seal member positioned on the aperture/opening as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 16/149,537 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious before the effective filing date of the claimed invention to optimize the antimicrobial efficacy of the device of the ‘537 claims by varying the concentration of CHG antimicrobial agent therein through routine experimentation, per MPEP 2144.05(II), such as increasing the concentration to 15-25 wt% for increased antimicrobial efficacy, with a reasonable expectation of success.  Moreover, the instantly claimed opening is encompassed by the aperture or slit of claim 3 of the ‘537 application, and such opening having a contour conforming exactly to an outer shape of the transcutaneous medical device as instantly claimed is encompassed by the aperture or slit sized to receive a catheter of claim 4 of the ‘537 application.  Furthermore, the claimed recitation of positioning merely requires a skin contacting surface capable of contacting skin, including a skin opening, and the ‘537 claimed system has such skin contacting surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the dressing in Donnellan et al. is applied around the insert site but the hemostatic agent in Lo et al. is applied in the wound, and thus there is no basis for applying the hemostatic agent of Lo et al. to Donnellan et al. (remarks page 5).  In response, a motivation to apply hemostatic agent to Donnellan et al. comes from Donnellan et al., which teaches including hemostatic agent to control bleeding, and Lo et al. teaches that a hemostatic agent can be placed on and/or in a matrix for clotting (i.e., to control bleeding).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is also noted that the claimed recitation of positioning the dressing is merely an intended use, and actual positioning steps are not required by the claims as discussed above.
Applicant argues that the dressing maintains actual antimicrobial efficacy as well as hemostasis at the access location, and thus the system has advantages not achieved by the cited art (remarks page 5).  In response, Donnellan et al. discloses a dressing comprising antibiotic agent and hemostatic agent which is placed at an access location as discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617